                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JERAMIE PAUL BRUNET, JR.                                    CIVIL ACTION

VERSUS                                                      NUMBER: 21-1111

WARDEN CATAHOULA CORRECTIONAL                               SECTION: “J”(4)
CENTER


                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file

any objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its

opinion herein.

      Accordingly,

      IT IS ORDERED that this action is TRANSFERRED to the United States

District Court for the Western District of Louisiana for further proceedings.

      New Orleans, Louisiana, this 8th day of July, 2021.




                                                  CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE
